Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Wang et al. (U.S. Patent Application: 20190037409) teaches A locking and holding mechanism for a personal vehicle is composed of a connection device mounted to the vehicle and a receptacle mounted to a solid fixture. The receptacle is configured to directly receive and engage the connection device of the vehicle and, once received, the vehicle is locked to the receptacle held in a stable position. The connection device easily attaches a vehicle to a dock and enables a vehicle management system to charge, lock, hold in place and monitor the vehicle's presence when docked in a charge station. When docked in a charge station, if the status of the vehicle is altered unexpectedly the vehicle is equipped with communication equipment to alert the management system that the vehicle's status has changed. The apparatus identifies a user through an ID device and/or code. A user in good standing accesses a user interface via a communication gateway to secure access to a vehicle by electronically detaching the vehicle from the dock. (See Abstract)

Costa-Requena et al. (U.S. Patent: 7421732) teaches Generic Internet Protocol (IP) authentication is provided by authentication server (134). Application Programming Interface (API) (310) detects the protocol type of an incoming authentication request and invokes one of a number of authentication mechanisms (318-326) depending on the protocol type detected. A localized repository (520) is provided to store Subscriber Identity Module (SIM) information and other algorithm data as required to facilitate the authentication session. (abstract)

PALMERI et al (U.S. Patent Application: 20150074407) teaches A data processing method providing improved and efficient authentication of client computers by server computers, the method comprising: using authentication logic of a server computer, establishing a secure socket connection with a client computer; receiving, from the client computer, a request to use a communications service that is implemented at the server computer, and in response to the request, determining that the client computer is unauthenticated; providing a nonce value to the client computer; receiving from the client computer an encrypted identity token that includes the nonce and a user identifier, wherein the identity token has been encrypted using a provider computer and an encryption key of the provider computer, wherein the encryption key is known at the server computer; validating the identity token and obtaining the user identifier therein; creating and storing a session token that is uniquely associated with the client computer and that includes a session identifier, the user identifier, and a binding to the secure socket connection. (abstract).

Younget al. (U.S. Patent Application: 20220107845) teaches A system is described to manage a plurality of managed devices. The system may have an Application Program Interface (API), a messaging platform, an application manager, and a payments manager. The Application Program Interface (API) may be configured to communicate with a user computer to request use of one or more of the managed devices. The messaging platform may be configured to send and receive messages to the managed devices. The messaging platform operates using a publish/subscribe protocol and the messages control installation of applications requested by the user computer, and allow communications between managed devices based on topics. The application manager, in communication with the messaging platform, deploys applications on the managed devices. The payments manager processes payment for the use of the one or more managed devices. (abstract)


However, the prior art of records fail to teach or suggest individually or in combination:

A user equipment (UE) device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: authenticating to a network application programming interface (API) service in communication with an access network and a core network, wherein the network API service is configured to expose network data outside the core network and the access network; responsive to the authenticating, receiving an authentication nonce; providing the authentication nonce to an edge cloud platform to enable the edge cloud platform to receive the network data from the network API service and determine an edge location to instantiate an application server, the application server having an IP address; receiving the IP address of the application server; and communicating with the application server at the IP address.
Dependent claims 2-6 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 7.
Dependent claims 8-14 further limits allowed independent claim 7; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 15.
Dependent claims 16-20 further limits allowed independent claim 15; therefore, they are also allowed.



Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449